DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment filed August 9, 2022 wherein the drawings and specification were amended, claims 6-7 and 9-10 were amended and claim 8 was cancelled.  Claims 1-5 and 12-19 have been withdrawn.  Claims 6-7 and 9-11 are pending and have been examined as set forth below.
The amendments to the specification and drawings are acceptable and entered.  
In view of the claim amendments, the previous Section 112 rejections are withdrawn as moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art disclosed in Fig. 1 and para [0006] of the specification in view of Wu et al., US 2013/00335347 (hereafter Wu), Huang et al., US 2018/0203552 (hereafter Huang) and Huizhou China Star Optoelectronics Tech Co LTD, CN109445644A (hereafter Huizhou China Star), discussed with reference to the machine translation thereof.

Regarding claim 6, Applicant’s admitted prior art (Fig. 1) and para [0006] teaches a touch display device that further includes
a touch panel 13; 
a full adhesive layer 19 attached to an upper surface of the touch panel 13; 
a cover plate 11 attached to an upper surface of the full adhesive layer 19,
wherein the cover plate 11 is disposed opposite to a middle portion of the touch panel 13 and 
 wherein a surface area of the cover plate 11 is larger than a surface area of the touch panel 13 (see Fig.1 cover plate 11 illustrated as extending over edges of the touch panel 13, thus illustrating the cover plate has a surface area larger than a surface area of the touch panel); 
a sealant layer attached to an edge of a lower surface of the touch panel 13 in the form of second full adhesive layer 19; 
and a display panel 15 attached to a lower surface of the second sealant layer 19, wherein the display panel 15 is disposed opposite to the middle portion of the touch panel 13.
Applicant’s admitted prior art does not teach a vacuum chamber formed in a middle portion of the sealant layer 19.
Wu, Fig. 1. teaches a touch display device 200 that includes a touch sensing element 110 (i.e., touch panel) adhered to a cover lens 101 (i.e., cover plate) by a full adhesive layer 103 with edges of the touch panel being attached to a display element 120 (i.e., display panel) using a border adhesive 111 (paras [0003] and [0020]-[0024]).  Wu describes its border adhesive 111 as a twin adhesive (understood as double-sided and thus performing the function of a sealant that seals to both the upper touch panel and lower display panel).  Wu further teaches an air gap 113 is formed between the display element 120 and the touch panel 110 that is surrounded by the border adhesive 111 (para [0023]), i.e., that a chamber is formed in a middle portion of the adhesive (i.e., sealant) 111.  Wu teaches its air gap is configured to prevent the upper touch component from contacting the lower display component of the touch display device, therefore a Newton’s ring phenomenon found with conventional thin touch display devices does not occur (para [0008]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the admitted prior art device by replacing the full adhesive located between the touch and display panels with a border adhesive as taught in Wu for the advantage of providing a gap space configured to prevent an undesirable Newton’s ring phenomenon as taught by Wu.
Wu is silent as to its gap 113 being under vacuum.  Huang teaches a display device having an air insulation layer 3 (i.e., gap or chamber) located between a touch panel 5 and a display panel 1 (Figs. 1 and 2; para [0037]).  Support members 31 are connected between the display panel 1 and touch panel 5 in order to form the air layer 3 that may be in the form of a vacuum chamber (paras [0048] and [0049]).  Huang teaches that a vacuum layer provides an excellent effect of insulation and is helpful in improving sensitivity and accuracy of a detection capacitor 10 located within the space 3 (para [0048]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the admitted prior art device/Wu by replacing the air gap with a vacuum chamber as taught by Huang, for the advantage taught in Huang of improved insulation, and also, in embodiments wherein the device further includes a detection capacitor as taught by Huang, for improved sensitivity and accuracy, also as taught by Huang.    
Regarding the new recitations in claim 6 formerly in claim 8, neither Wu nor Huang teach a sealant layer with first and second sub-sealant layers as recited, wherein the sealant layer is further defined by a first sub-sealant attached to the edge of the lower surface of the touch panel and a second sub-sealant layer attached to a lower surface of the first sub-sealant layer, the vacuum chamber being formed in a middle portion defined by the first and second sub-sealant layers.
Huizhou China Star, Fig. 1, teaches a touch display device having a vacuum chamber 5 located between a cover plate 3 and a touch panel 2, the chamber 5 defined by first and second adhesive layers 41 and 42 (paras [0026] and [0030]-[0033]) (i.e., first and second sub-sealant layers), the chamber 5 being located in a middle of the sealant defined by the adhesive layers 41 and 42 (Fig. 1).  The first adhesive layer is described as being a liquid or solid adhesive and the second adhesive layer as being solid (para [0035]).  Although it is noted that paras [0035] and [0036] present some difficulties in translation, with both adhesives identified using the numeral “42” and the drawings illustrating the first adhesive 41 having a width smaller than the adhesive layer 42, one of ordinary skill in the art is clearly taught by these paragraphs that one or both of the adhesives may be solid optically clear adhesive.  Huizhou China Star teaches using an optical adhesive is advantageous as it is easy to apply and once cured has excellent weather resistance as well as anti-extension and anti-explosion properties (para [0035]).  Huizhou China Star further teaches advantages of its two-layer adhesive structure including providing an annular shape for maintaining a vacuum, tight bonding between display panel components, and the guarantee that the second adhesive layer will not stick crookedly or fall off during the bonding process (para [0036]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the application to modify the device of the admitted prior art/Wu/Huang to use the two-layer type of edge sealant taught in Huizhou China Star for defining the space of the vacuum chamber of the admitted prior art/Wu/Huang, specifically, using a liquid and/or solid optical adhesive combination, as taught by Huizhou China Star, for the advantages taught therein of a resulting seal with excellent weather resistance and a two-part structure that may be more accurately applied between device components as taught by Huizhou China Star.

Regarding claim 7, applicant’s admitted prior art teaches using a liquid optically clear adhesive to bond the cover glass to the touch display (para [0006]).  The recitation of the cover plate being attached to the touch panel “by the liquid optically clear adhesive through a full lamination technique” is product by process language.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  MPEP 2113.  In this instance, Fig. 1 of the admitted prior art illustrates full coverage of the adhesive layer 19 and thus teaches structure implied by the claim.  Although both the recitation that the adhesive is “liquid” and that a particular lamination technique is used are considered process limitations that do not further limit the claim, in order to advance prosecution, it is noted that para [0006] of the admitted prior art teaches the liquid adhesive is applied using a full lamination technique.   
Regarding the recitation that the sealant layer is a solid adhesive, and the cover plate assembly is attached to the display panel by the solid adhesive through an edge lamination technique, Wu teaches its adhesive 111 is a “border” adhesive and thus teaches any structure implied by the recited “through an edge lamination technique.”  It is further noted that because these are product claims, a “solid” structure is implied for the resulting product whether or not the adhesive is applied in solid or liquid form.  Thus, regarding the requirement that the adhesive be a “solid adhesive,”  Wu’s teaching that the adhesive is a “twin” adhesive (para [0023]) indicates the adhesive is a solid structure with adhesive surfaces on either side thereof.  Wu and Huang are silent as to the adhesive being optically clear, but as discussed in the rejection of claim 6 above, Huizhou China Star, Fig. 1, teaches a vacuum chamber 5 defined in part by first and second adhesive layers 41 and 42 (paras [0026] and [0030]-[0033]) (i.e., first and second sub-sealant layers), that may both be solid and optically clear, thus resulting in an overall sealant layer that is solid and optically clear (paras [0035]-[0036]).  

Regarding claim 9, the recitation of an adhesive layer being liquid or solid as initially applied is a product by process limitation that does not further limit this article claim.  MPEP 2113.  On the merits, please see the discussion above at the rejection of claim 6, regarding the adhesive layers taught in Huizhou China Star being either liquid or solid optically clear adhesives.  Regarding the recitation of layer width, see Huizhou China Star Fig. 1 illustrating a width of adhesive layer 41 being less than a width of adhesive layer 42.

Regarding claim 10, see Huizhou China Star Fig. 1 and para [0036] teaching a shape of both the adhesive layer 41 and adhesive layer 42 being annular (i.e., a ring shape).  

Regarding claim 11, the admitted prior art of Fig. 1 of the application and Huang, Fig. 1, illustrate devices wherein a shape of the touch panel is the same as a shape of the display panel and a size of the touch panel is the same as a size of the display panel.
Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive.  As discussed in the rejection of claim 6 above, the new recitation in claim 6 that the surface area of the cover plate is larger than a surface area of the touch panel is taught by Applicant’s admitted prior art.
Regarding the recitations now in claim 6, formerly in claim 8, the examiner understands Applicant’s argument to be that because the Huizhou China Star vacuum chamber 5 and two-layer sealant defining such vacuum chamber are located between a cover plate and a touch panel, it is Applicant’s position that Huizhou China Star cannot render obvious Applicant’s claimed two-layer sealant because Applicant’s two-layer sealant and vacuum chamber defined thereby are located between a touch panel and a display panel.  The examiner disagrees. 
Huizhou China Star need not teach all of the other limitations of claim 6 in order to be properly applied against the claim.   As discussed in the rejection of claim 6 above, it is the combination of Applicant’s prior art, Wu and Huang that teach a vacuum chamber defined by a sealant layer located between a touch panel and a display panel.  Huizhou China Star was then applied against claim 8 (and now claim 6) for its teaching of the advantages of using a two-layer type of edge sealant for defining the space of a vacuum chamber.  Regardless of the location of a desired vacuum chamber, one of ordinary skill in the art is taught by Huizhou China Star that its two-layer sealant provides a shape that maintains a vacuum and the two-layer format insures that the second adhesive layer will not stick crookedly or fall off during a bonding process (para [0036]).  Applicant has not provided evidence that such advantages would not apply when the vacuum chamber is located between touch and display panels.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746